DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 12/7/2020 is acknowledged and fully considered.
Status of Application, Amendments, And/Or Claims
The amendments of claims 1-2 and 5-11 have been made of record.
Claims 1-11 are pending and under examination.
EXAMINER’S COMMENT
Claim Rejections - 35 USC § 112-withdrawn
The rejection of claims 1-11 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement in view of applicant’s enclosure of references (Exhibits 1-8, see Remarks filed on 127/2020) and in view of an interview initiated by applicants on 1/5/2021(see interview summary).
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attorney Jeffrey R. Stone on 1/5/2021.


In claim 1, line 1
Replace the term “increasing awareness of hypoglycemia in patients with impaired awareness of hypoglycemia” with the term “treating patients with impaired awareness of hypoglycemia (IAH)
In claim 1, line 3
Replace the term “impaired awareness of hypoglycemia” with the term “IAH”
In claim 1, last 2 lines
Replace the term “impaired awareness of hypoglycemia” with the term “IAH”
In claim 5, line 2
Insert the term “wherein the therapeutic compound” before the term “is prepared for”
In claim 6, line 2
Insert the term “wherein the therapeutic compound” before the term “is prepared for”
In claim 7, line 2
Replace the term “range:” with the term “range of”
In claim 8, line 2
Replace the term “range” with the term “range of”
Conclusion
Claims 1-11 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922.  The examiner can normally be reached on Mon-Friday 8:30AM-5:00P.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GYAN CHANDRA/Primary Examiner, Art Unit 1646